Case 9:20-cv-81205-RAR Document 138 Entered on FLSD Docket 08/13/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                  CASE NO.: 20-cv-81205-RAR

   SECURITIES AND EXCHANGE
   COMMISSION,

          Plaintiff,

   v.

   COMPLETE BUSINESS SOLUTIONS
   GROUP, INC. d/b/a PAR FUNDING, et al,

          Defendants.
                                                /

        FOX ROTHSCHILD LLP’s MOTION TO WITHDRAW AS COUNSEL FOR
                 JOSEPH COLE BARLETA, JOSEPH W. LAFORTE,
              LISA MCELHONE AND THE LME 2017 FAMILY TRUST

         Pursuant to S.D. Fla. Local Rules 11.1(d)(3)(A), undersigned counsel respectfully requests

  the Court enter an order granting the withdrawal of Fox Rothschild LLP, and attorneys Joseph A.

  DeMaria, Robert F. Elgidely, Alex L. Braunstein, and Brett Berman, as counsel for Individual

  Defendants Joseph Cole Barleta, Joseph W. LaForte, Lisa McElhone (“Individual Defendants”)

  and Relief Defendant The LME 2017 Family Trust (“Relief Defendant”), and state as follows:

         1.      On July 27, 2020, Joseph A. DeMaria, Robert F. Elgidely and Alex L. Braunstein

  of Fox Rothschild LLP filed their Notices of Appearance in this case on behalf of Individual

  Defendants and Relief Defendant [ECF No. 16, 17 and 18], as well as on behalf of Corporate

  Defendants Complete Business Solutions Group, Inc. (“CBSG”) and Full Spectrum Processing,

  INc. (“Full Spectrum”). On July 28, 2020, Brett Berman filed a Motion to Appear Pro Hac Vice




                                       FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 138 Entered on FLSD Docket 08/13/2020 Page 2 of 4




  [ECF No. 37], and an Order Granting that Motion was entered by the Court on July 29, 2020 [ECF

  No. 44].

           2.       Subsequently, Joseph Cole Barleta, Joseph W. LaForte, Lisa McElhone and The

  LME 2017 Family Trust separately retained counsel.

           3.       As Individual Defendants and Relief Defendant will continue to be represented by

  other counsel, the withdrawal of this Firm and Messrs. DeMaria, Berman, Elgidely and Braunstein,

  LLP will not interfere with their representation and the progress of these proceedings.

           4.       Pursuant to Local Rule 11.1, notice of this motion to withdraw as counsel was

  provided to counsel for Joseph Cole Barleta, Joseph W. LaForte, Lisa McElhone and The LME

  2017 Family Trust, and to opposing counsel. The contact information for Individual Defendants

  and the Relief Defendant will continue to be through their attorneys:

            ATTORNEYS FOR DEFENDANT, JOSEPH COLE BARLETA

                Andre G. Raikhelson, Esq.                  Bettina Schein, Esq.
                Law Offices of Andre G. Raikhelson, LLC    Pro Hac Vice Pending
                301 Yamato Road, Suite 1240                Law Offices of Bettina Schein
                Boca Raton, FL 33431                       565 Fifth Avenue, 7th Floor
                Telephone: 954.895.5566                    New York, New York 10017
                Facsimile: 954.951.0620                    Telephone: 212.880.9417
                Email: arlaw@raikhelsonlaw.com             Email: bschein@bettinascheinlaw.com

            ATTORNEYS FOR DEFENDANT, JOSEPH W. LAFORTE

                Daniel Scott Fridman, Esq.                James R. Froccaro, Esq.
                Fridman Fels & Solo, PLLC                 20 Vanderventer Avenue
                2525 Ponce de Leon Blvd., Suite 750       Suite 103W
                Coral Gables, Florida 33134               Port Washington, NY 11050
                Telephone: 305.569.7720                   Telephone: 561.944.5062
                Facsimile: 786.627.4145                   Email: jrfesq61@aol.com
                Email: dfridman@ffslawfirm.com




                                                      2
                                         FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 138 Entered on FLSD Docket 08/13/2020 Page 3 of 4




          ATTORNEYS FOR DEFENDANT, LISA MCELHONE

           Alan S. Futerfas, Esq.                     Joel Hirschhorn
           The Law Offices of Alan Futerfas           GrayRobinson
           565 Fifth Avenue, 7th Floor                333 S.E. 2nd Avenue, Suite 3200
           New York, NY 10017                         Miami, Florida 33131
           Telephone: 212.684.8400                    Telephone: 305.416.6880
           Facsimile: 212.684.5269                    Facsimile: 305.416.6887
           Email: asfuterfas@futerfaslaw.com          Email: Joel.Hirschhorn@grayrobinson.com

          ATTORNEYS FOR RELIEF DEFENDANT, THE LME 2017 TRUST

            Daniel Scott Fridman, Esq.                Joel Hirschhorn
            Fridman Fels & Solo, PLLC                 GrayRobinson
            2525 Ponce de Leon Blvd., Suite 750       333 S.E. 2nd Avenue, Suite 3200
            Coral Gables, Florida 33134               Miami, Florida 33131
            Telephone: 305.569.7720                   Telephone: 305.416.6880
            Facsimile: 786.627.4145                   Facsimile: 305.416.6887
            Email: dfridman@ffslawfirm.com            Email: Joel.Hirschhorn@grayrobinson.com

          WHEREFORE, Fox Rothschild LLP and Joseph A. DeMaria, Brett Berman, Robert F.

  Elgidely and Alex L. Braunstein, respectfully request the Court to enter an Order granting their

  withdrawal as counsel in this case on behalf of the Joseph Cole Barleta, Joseph W. LaForte, Lisa

  McElhone and The LME 2017 Family. Undersigned counsel is submitting a proposed Order

  granting this Motion to the Court.

                                                            Respectfully submitted,

                                                            Fox Rothschild LLP
                                                            One Biscayne Tower, Suite 2750
                                                            2 South Biscayne Blvd.
                                                            Miami, Florida 33131
                                                            Telephone: (305) 442-6547

                                                      By:     /s/Joseph A. DeMaria
                                                            Joseph A. DeMaria, B.C.S.
                                                            Florida Bar No. 764711
                                                            Email: JDeMaria@FoxRothschild.com




                                                  3
                                       FOX ROTHSCHILD LLP
Case 9:20-cv-81205-RAR Document 138 Entered on FLSD Docket 08/13/2020 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2020, I electronically filed the foregoing with the Clerk

  of the Court using CM/ECF.

                                                              /s/Joseph A. DeMaria
                                                              Joseph A. DeMaria




                                                  4
                                      FOX ROTHSCHILD LLP
